UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2010 Casey’s General Stores, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 000-12788 Iowa (State or other jurisdiction of incorporation) 42-0935283 (IRS Employer Identification No.) One Convenience Blvd. P.O. Box 3001 Ankeny, IA 50021 (Address of principal executive offices, including zip code) (515) 965-6100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 21, 2010, Casey’s General Stores, Inc. (the “Company”) distributeda written communicationto the participants in the Company’s 401(k) Plan.A copy of the written communication isattached hereto as Exhibit 99.1 andis incorporated by reference into this Item 8.01. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Written communicationto participants in Casey’s General Stores, Inc. 401(k) Plan, dated June 21, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CASEY’S GENERAL STORES, INC. Date: June 21, 2010 By: /s/William J. Walljasper William J. Walljasper Senior Vice President and Chief Financial Officer Exhibit Index The following exhibitis filed herewith: Exhibit No. Description Written commmuncationto participants in Casey’s General Stores, Inc. 401(k) Plan, dated June 21, 2010.
